PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of the 2nd day of November 2006, by and among Dynamic Resources Corporation
("Dynamic"), Tyner Texas Operating Company ("Tyner Operating"), Southern Star
Operating Inc. ("Southern Star"), Tyner Texas Resources LP ("Tyner Resources"),
and Ramshorn Investments, Inc. ("Ramshorn")

Background

A.          Dynamic and Tyner Operating are currently parties to that certain
letter agreement dated February 12, 2006 (the "Prospect Agreement") relating to
the D Duck Prospect Area in Bossier and Caddo Parishes, Louisiana (the
"Prospect") and own interests in the Prospect;

B.          Southern Star and Ramshorn have respectively become owners of
interests in the Prospect since the date of the Prospect Agreement;

C.          Seller desires to sell, and Southern Star and Ramshorn have a desire
to purchase, all of Seller's interest in the Prospect upon the terms and
conditions hereinafter set forth;

D.          Tyner Operating, as Operator of the Prospect under that certain
A.A.P.L. Form 610-1982 Operating Agreement dated March 1, 2006 covering the
Prospect (the "Operating Agreement") desires to resign as Operator and Dynamic,
Southern Star and Ramshorn desire to appoint Southern Star as Operator of the
Prospect.

Terms and Conditions

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

1.           Sale and Purchase. Tyner Resources and Tyner Operating hereby
assign, transfer and convey to each of Southern Star and Ramshorn, effective
upon the receipt by Tyner Resources of one-half of the Purchase Price set forth
in Section 2 from each of Southern Star and Ramshorn, one-half respectively of
Tyner Resources' and Tyner Operating's right, title and interest to the Prospect
and all interests in oil and gas leases, properties, equipment and other rights
that Tyner Resources and Tyner Operating may have in the Prospect (the "Acquired
Interests"). Upon receipt of payment in full of the Purchase Price, Tyner Texas
and Tyner Resources will no longer have any rights to the Prospect.

2.           Purchase Price. The Purchase Price (herein so called) for the
Acquired Assets is Five Hundred Eighty One Thousand Nine Hundred Twenty-four and
54/100 Dollars ($581,924.54), one half each (i.e. $290,962.27) payable to Tyner
Resources by Southern Star and Ramshorn in immediately available funds
concurrently with the effective date of this Agreement.

3.           Operating Agreement. Tyner Texas hereby resigns, effective as of
the effective date of this Agreement, as Operator under the Operating Agreement,
and Ramshorn and Dynamic hereby appoint Southern Star as Successor Operator of
the Prospect in accordance with Article V. B. 2 of the Operating Agreement. The
Parties shall execute and deliver such documents and instruments as shall be
required to reflect that Ramshorn and Southern Star have succeeded to the
interests of Tyner Texas and Tyner Resources in the Prospect and under the
Operating Agreement and to reflect that Southern Star is the Successor Operator
of the Prospect.

 



 


--------------------------------------------------------------------------------



- 2 -

 

 

4.           Further Assurances. All of the parties hereto commit and agree to
timely execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, such other instruments, including but not limited to amendments
and modifications of the Operating Agreement as herein provided, and take such
other action as reasonably may be necessary or advisable to evidence and
effectuate the conveyance of interests hereunder to carry out their obligations
under this Agreement and under any document or other instrument delivered
pursuant hereto.

5.           Expenses. All fees, costs and expenses incurred by each party
hereto in negotiating this Agreement or in consummating the transactions
contemplated hereby shall be paid by the party incurring the same, including
without limitation legal and accounting fees, costs and expenses.

6.           Entire Agreement, Modification and Waiver. This Agreement
(including the Exhibits hereto) sets forth the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings, express or
implied, oral or written, with respect to the subject matter hereof. This
Agreement may be amended, modified or cancelled and any of the terms, covenants
or conditions hereof may be waived only by written instrument signed by both
parties hereto. No waiver by either party of any condition or the breach of any
term or covenant contained herein, in any one or more instances, shall be
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other condition or of the breach of any other term or covenant set
forth herein.

7.           Severability. If any provision of this Agreement is declared or
found to be illegal, unenforceable, or void, in whole or in part, then the
parties shall be relieved of all obligations arising under such provision, but
only to the extent that it is illegal, unenforceable or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives.

8.           Governing Law. This Agreement shall be deemed to have been executed
and delivered and is to be performed in the State of Texas. The substantive laws
of the State of Texas, excluding any conflicts of law or principle that might
otherwise refer to the substantive law of another jurisdiction, shall govern the
construction, interpretation, validity and enforceability of this Agreement.

9.           Third Party Beneficiaries. This Agreement has been made and entered
into for the sole protection and benefit of the parties hereto and their
respective successors and assigns, and no other person or entity shall have any
right or cause of action under this Agreement.

10.         Captions. The captions used for the Sections in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit or describe the scope or the intent of this Agreement or any Section
hereof.

11.         Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original instrument, and all of
which taken together shall constitute one and the same instrument.

 



 


--------------------------------------------------------------------------------



- 3 -

 

 

Signatures

To evidence the binding effect of the foregoing terms, each of the parties
hereto has caused this Agreement to be executed as of the date first written
above.

 

DYNAMIC RESOURCES CORPORATION

 

 

By:

/s/ Robert Fedun

Name:

Robert Fedun

Its:

President & Director

 

TYNER TEXAS OPERATING COMPANY

 

 

By:

/s/ James Robby Robson

Name:

James Robby Robson

Its:

President

 

SOUTHERN STAR OPERATING, INC.

 

 

By:

/s/ Eric Boehnke

Name:

Eric Boehnke

Its:

President

 

TYNER TEXAS RESOURCES LP

 

By: TYNER NEVADA GP INC.

Title: General Partner

 

By:

/s/ Paul Larkin

Name:

Paul Larkin

Its:

President

 

RAMSHORN INVESTMENTS, INC.

 

 

By:

/s/ signed

Name:

 

Its:

 

 

 

 

 

CW995796.1

 

 

 